Citation Nr: 0932467	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-10 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of legal entitlement to Department of Veterans 
Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that denied the benefit sought on 
appeal.  The appellant, who claims service during World War 
II, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was denied in an 
unappealed September 1955 decision.

2.  The evidence received since the September 1955 decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.

3.  The National Personnel Records Center (NPRC) has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSIONS OF LAW

1.  The September 1955 decision that denied legal entitlement 
to VA benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen a 
claim of legal entitlement to VA benefits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The appellant does not meet the requirements for basic 
eligibility for VA benefits based upon a lack of qualifying 
service.  38 U.S.C.A. §§ 101(2), 107, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.40, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Appellant's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Appellant dated in July 2006.    See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the Appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Appellant's appeal.

The Appellant's claim for eligibility for VA benefits was 
first considered and denied by the RO in a decision dated in 
September 1955.  The appellant was notified of that decision 
and of his appellate rights by way of a letter dated in 
September 1955, but did not appeal that decision.  That 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When an appellant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

The evidence submitted in connection with the current claim 
includes an NA Form 13038 (Certification of Military Service) 
dated in September 2002 from the NPRC which shows the 
Appellant had service from July 1942 to April 1947.  This 
evidence is both new and material and is sufficient to reopen 
the previously denied claim.  It is new in that it was not 
previously of record, and it is material because it tends to 
show that the Appellant did have qualifying service.  As 
such, the previously denied claim is reopened.

The Appellant contends that he had service that qualifies him 
for VA benefits.  Title 38 of the United States Code 
authorizes the Secretary of VA (Secretary) to prescribe the 
nature of proof necessary to establish entitlement to 
veterans' benefits. See 38 U.S.C.A. § 501(a)(1) (West 2002).  
Under that authority, the Secretary has promulgated 38 C.F.R. 
§ 3.203(a) and (c), to govern the conditions under which the 
VA may extend veterans' benefits based upon service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus 
appellants' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  38 
C.F.R. § 3.203(a) (requiring service department documentation 
of service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); 38 C.F.R. § 3.203(c).  Thus, if the United States 
service department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based upon Philippine service unless a United 
States service department documents or certifies their 
service.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The NPRC 
replied on multiple occasions, specifically in November 1953, 
September 1955 and most recently in November 2007 that the 
appellant had no service of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  The November 2007 response 
additionally stated that the NA Form 13038 submitted by the 
Appellant was to be disregarded because the Appellant did not 
re-aquire Army of the United States status following the 
revocation of that status in 1953.  

The appellant's own assertions and the Philippine Army 
affidavit as to his particular service fail to meet the 
requirements of 38 C.F.R. § 3.203(a) because the assertions 
do not constitute a document from a United States service 
department.  Alternatively, the United States service 
department's (i.e., the NPRC's) communications that failed to 
verify the alleged service are binding on VA. 38 C.F.R. § 
3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  The 
service department has determined that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the United States 
Armed Forces.  Moreover, the certificate that he submitted 
does not verify his service, as necessary for entitlement to 
VA benefits.  The Board must therefore find that the 
appellant did not have the type of qualifying service, 
enumerated in 38 C.F.R. § 3.40, that would confer basic 
eligibility for VA benefits.  Accordingly, the appellant's 
claim for entitlement to VA benefits must be denied, due to 
the absence of legal merit or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

New and material evidence having been submitted, the claim of 
legal entitlement to VA benefits is reopened, and to this 
extent only, the appeal is allowed.  

Legal entitlement to Department of Veterans Affairs benefits 
is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


